        Case 6:20-cv-01755-MK     Document 15     Filed 04/01/21   Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



JERRY L. WALKER,                                         Case No. 6:20-cv-01755-MK

             Plaintiff,
      v.                                                    ORDER AND OPINION

AMERICAN RED CROSS, et al.,

             Defendants.

AIKEN, District Judge:

      Plaintiff, Jerry Walker, brings this action against the American Red Cross

(“ARC”) as well as other individuals and organizations involved in disaster relief

efforts from the 2020 Oregon wildfires. Now before the Court is plaintiff’s “Motion

for Temporary Injunctive Order and Issuance of Cease and Desist to Defendant.” Doc.

10. Plaintiff request that defendants be barred from discontinuing shelter services

for him at a local hotel. Plaintiff also seeks to bar defendants from engaging in “case

management” with him. For the reasons set forth below, the motion is DENIED.

PAGE 1 – ORDER AND OPINION
         Case 6:20-cv-01755-MK      Document 15    Filed 04/01/21   Page 2 of 7




                                   BACKGROUND

        The Holiday Farm Fire began on September 7, 2020. Since that time, the

wildfire burned over 173,000 acres in and around the McKenzie National Forest,

destroying property and displacing thousands of residents.

        Prior to the start of the fire, plaintiff was camping and living on U.S. Bureau

of Land Management (“BLM”) property near Vida, Oregon. On September 8, 2020,

he evacuated to Springfield High School where he made contact with ARC

representatives. The same day plaintiff checked into a room at a local hotel provided

by ARC.

        Plaintiff alleges that he was given notice on September 16, 2020, that all

evacuees would be required to leave the hotel on the following day due to preexisting

reservations at the hotel. However, ARC was able to extend rooms for evacuees

through October 3, 2020 before plaintiff was required to check out on September 17,

2020.

        Following this incident, plaintiff alleges that he contacted ARC representatives

to inquire about further extensions of his hotel room beyond October 3. Case workers

from ARC also engaged with plaintiff to help find options for housing. Plaintiff

alleged that ARC staff represented that they provide immediate disaster response

and that they were now five weeks into the immediate response period. At that point

ARC was now focused on helping people with long term recovery. As plaintiff was

unhoused prior to being displaced by the fire, ARC staff spoke with plaintiff about


PAGE 2 – ORDER AND OPINION
           Case 6:20-cv-01755-MK   Document 15    Filed 04/01/21   Page 3 of 7




finding longer term housing through a community supported shelter or other local

services.

       Plaintiff filed the present complaint on October 12, 2020.       Doc. 1.   His

application to proceed in forma pauperis is still pending before Magistrate Judge

Kasubhai.

       On October 17, 2020, plaintiff was approached by ARC staff who represented

that he would be required to leave his hotel room on October 21, 2020. ARC was

prepared to offer him three options for further assistance, which included 1.) a tent,

food parcel, and money; 2.) a bus ticket to a location of his choosing and traveling

money; or 3.) money for groceries and utilities, a bicycle, or a ride home. Plaintiff

refused to select any option and instead chose to pursue the present request for ex

parte relief.

       In his request for injunctive relief, plaintiff requests that the Court order

defendant to continue providing him with a hotel room until such time as it is no

longer needed and to cease and desist providing him with “case management.”1

                               LEGAL STANDARD

       A TRO is an “extraordinary and drastic remedy.” Mazurek v. Armstrong, 520

U.S. 986, 972 (1997). The purpose of a TRO is to preserve the status quo and prevent

irreparable harm until a hearing may be held on the propriety of a preliminary

injunction. See Reno Air Racing Ass’n, Inc. v. McCord, 452 F.3d 1126, 1131 (9th Cir.


       The Court initially denied this motion. Doc. 14. This opinion is entered to
       1

compete the record.
PAGE 3 – ORDER AND OPINION
        Case 6:20-cv-01755-MK      Document 15     Filed 04/01/21   Page 4 of 7




2006). The same general legal standards govern TROs and preliminary injunctions.

Fed. R. Civ. P. 65; New Motor Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434 U.S. 1345,

1347 n.2 (1977). A plaintiff seeking such relief must establish (1) a likelihood of

success on the merits; (2) a likelihood of irreparable harm in the absence of

preliminary relief; (3) the balance of equities tips in the plaintiff’s favor; and (4) a

preliminary injunction is in the public interest. Winter v. Nat’l Resources Def Council,

555 U.S. 7, 21 (2008). A court may not enter a preliminary injunction without first

affording the adverse party notice and an opportunity to be heard. Fed. R. Civ. P.

65(1)(2); People of State of Cal. ex rel. Van De Kamp v. Tahoe Regional Planning

Agency, 766 F.2d 1319, 1322 (9th Cir. 1985). By contrast, in an emergency TRO may

be entered without notice. See Fed R. Civ. P. 65(b)(l)(A) (restricting availability of ex

parte TROs to situations in which “immediate and irreparable injury, loss, or damage

will result to the movant before the adverse party can be heard in opposition”).

                                    DISCUSSION

      The Court finds that plaintiff’s motion must be denied because he has not

shown a likelihood of success on the merits of claims. Plaintiff has cited several

federal statutes as providing a basis for his suit. The Court examines each in turn.

      First, the Court notes that 18 U.S.C. §§ 241, 245, 246, and 917, which are cited

in plaintiff’s complaint, are criminal statues and do not provided a private right of

action. Accordingly, the Court finds that plaintiff cannot succeed on his claims based

on this authority.


PAGE 4 – ORDER AND OPINION
        Case 6:20-cv-01755-MK       Document 15     Filed 04/01/21   Page 5 of 7




      Next, plaintiff cites 42 U.S.C. § 14141, recodified as 34 U.S.C § 12601, which

prohibits government authorities from engaging in a pattern or practice that

“deprives persons of rights, privileges, or immunities secured or protected by the

Constitution or laws of the United States.” 34 U.S.C § 12601(a). However, this statue

confers a right of action on the U.S. Attorney General, rather than private citizens,

to bring civil suits for such violations. 34 U.S.C § 12601(b). Accordingly, the Court

finds that this statute, likewise, does not provide a viable basis for plaintiff’s claims.

      Most substantive is plaintiff’s reliance on the Americans with the Disabilities

Act (“ADA”). Plaintiff alleges a claim for disparate treatment in violation of the ADA.

      Title II of the ADA provides that: “no qualified individual with a disability

shall, by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.” 42 U.S.C. § 12132. In order to state a claim of

disability discrimination under Title II, plaintiff must allege four elements: (1) he “is

an individual with a disability;” (2) he “is otherwise qualified to participate in or

receive the benefit of some public entity’s services, programs, or activities;” (3) he

“was either excluded from participation in or denied the benefits of the public entity's

services, programs, or activities, or was otherwise discriminated against by the public

entity;” and (4) “such exclusion, denial of benefits, or discrimination was by reason of

[his] disability.” Thompson v. Davis, 295 F.3d 890, 895 (9th Cir.2002) (per

curiam), cert. denied, 538 U.S. 921, 123 S. Ct. 1570, 155 L.Ed.2d 311 (2003).


PAGE 5 – ORDER AND OPINION
          Case 6:20-cv-01755-MK    Document 15     Filed 04/01/21   Page 6 of 7




      Here, plaintiff has alleged that he has a severely compromised immune system

and is entitled to reasonable accommodation under the ADA. However, he has failed

to adequately allege the second, third, and fourth elements of a disparate treatment

claim. First, it does not appear that plaintiff was denied access to the benefits offered

by ARC. Rather, his allegations suggest that he may not be granted the benefits he

desires, namely, indefinite hotel lodging provided by ARC. There is nothing in the

complaint which suggests that others were receiving such benefits. Indeed, in his

filings, plaintiff recounts that an ARC representative told him that everyone at the

hotel was undergoing the same process as him.

      Importantly, plaintiff has also not established that indefinite housing was even

a benefit offered by ARC. Rather, as ARC officials explained to plaintiff, their mission

is to provide immediate short-term relief and then help clients transition into long

term recovery from natural disasters.2

      Finally, even if plaintiff had been denied a benefit, any allegation that ARC

was not providing him a service based on his disability is conclusory at best. Because

plaintiff has failed to satisfy multiple elements of disparate treatment claim, and the

other statues upon which he relies do not confer a right of action, the Court finds that

plaintiff has failed to show any likelihood of success on the merits of claims.




      2 ARC officials also represented to plaintiff that normally they would not
provide hotel rooms as temporary shelter, but that they were doing so because of the
current conditions created by the COVID-19 pandemic.
PAGE 6 – ORDER AND OPINION
        Case 6:20-cv-01755-MK       Document 15      Filed 04/01/21    Page 7 of 7




       Turning, to the remaining factors, the loss of housing could be deemed an

irreparable injury. However, given that plaintiff has shown no likelihood of success

on the merits of his claims, the Court cannot grant the relief sought. Finally, the

Court finds that the remaining factors, the balance of the equities and the public

interest, also weigh against granting injunctive relief.

       The Court is certainly sympathetic to plaintiff’s situation, but it can only grant

injunctive relief if there is a valid legal cause of action. Here, plaintiff has not alleged

basis for the Court to act under any of the statutory authority he has cited.

                                     CONCLUSION

       For the reasons set forth above, plaintiff’s motion for a emergency injunctive

order (Doc. 10) is DENIED.

       IT IS SO ORDERED.

                   1st day of April 2021.
       Dated this ____



                                     /s/Ann Aiken
                            ______________________________
                                      Ann Aiken
                             United States District Judge




PAGE 7 – ORDER AND OPINION
